Electronically Filed
                                                         Supreme Court
                                                         SCPW-15-0000740
                                                         04-NOV-2015
                                                         10:56 AM



                          SCPW-15-0000740

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                HERMAN-LEE KAOPUA, SR., Petitioner,

                                 vs.

THE HONORABLE RANDAL G. B. VALENCIANO, JUDGE OF THE CIRCUIT COURT
OF THE FIFTH CIRCUIT, STATE OF HAWAI#I, Respondent Judge,

                                 and

                   STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING
             (S.P.P. NO. 12-1-0007; CR. NO. 01-1-0185)

            ORDER DENYING PETITION FOR WRIT OF MANDAMUS
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

           Upon consideration of petitioner Herman-Lee Kaopua,

Sr.’s petition for a writ of mandamus, filed on October 13, 2015,

the documents attached thereto and submitted in support thereof,

and the record, it appears that petitioner fails to demonstrate

that he has a clear and indisputable right to the requested

relief or a lack of alternative means to seek relief at this

time.   Petitioner is currently represented by court-appointed

counsel, Mark Zenger, Esq., in S.P.P. No. 12-1-0007, and may seek
counsel’s assistance with regard to S.P.P. No. 12-1-0007.   See

Kema v. Gaddis, 91 Hawai#i 200, 204, 982 P.2d 334, 338 (1999) (a

writ of mandamus is an extraordinary remedy that will not issue

unless the petitioner demonstrates a clear and indisputable right

to relief and a lack of alternative means to redress adequately

the alleged wrong or obtain the requested action; rather, it is

meant to restrain a judge of an inferior court who has exceeded

his or her jurisdiction, has committed a flagrant and manifest

abuse of discretion, or has refused to act on a subject properly

before the court under circumstances in which he or she has a

legal duty to act).   Accordingly,

          IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for a writ of mandamus without

payment of the filing fee.

          IT IS HEREBY FURTHER ORDERED that the petition for a

writ of mandamus is denied.

          IT IS HEREBY FINALLY ORDERED that the appellate clerks’

office shall forward a copy of the petition and this order to

petitioner’s court-appointed counsel, Mark Zenger, Esq.

          DATED:   Honolulu, Hawai#i, November 4, 2015.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson

                                 2